EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Moyinhan on 1/3/22.
The application has been amended as follows: 

10. (Currently amended) A light flux controlling member that controls a distribution of light emitted from a light emitting element, the light flux controlling member comprising:
a back surface disposed on a back side;
	an incidence surface disposed on a back side so as to intersect a central axis of the light flux controlling member, the incidence surface being for allowing incidence of the light emitted from the light emitting element;
	a reflection surface disposed on a front side so that a height of the reflection surface from the light emitting element increases as a distance of the reflection surface from the central axis increases, the reflection surface being for laterally reflecting the light incident on the incidence surface;
	an annular groove that includes a first annular surface located farther from the central axis than the incidence surface is and disposed on the back side so as to surround the central axis, a second annular surface located farther from the central axis than the first annular surface is and disposed to be separated from the first annular surface, the first annular surface being disposed on a side of the central axis in the annular groove, and a third annular surface that links the first annular surface and the second annular surface to each other, the third annular surface being a flat surface 

disposed so that in a direction along the central axis a distance of an inner end of the third annular surface from the back surface being the same as a distance of an outer end of the third annular surface from the back surface; and
	an emission surface located farther from the central axis than the annular groove is and disposed so as to surround the central axis, the emission surface being for emitting the light reflected by the reflection surface,
	wherein
	the annular groove is disposed so as not to intersect an optical path of light emitted from a light emitting center of the light emitting element, incident on the incidence surface, reflected by the reflection surface, and then reaching the emission surface,
	in a cross section including the central axis, the first annular surface is an inclining surface whose height from the light emitting element increases as a distance of the first annular surface from the central axis increases, the first annular surface refracting, toward the front side, light emitted from the light emitting center of the light emitting element, incident on the incidence surface, and then directly reaching the first annular surface,
	in the cross section including the central axis, the second annular surface is an inclining surface whose height from the light emitting element increases as a distance of the second annular surface from the central axis decreases, the second annular surface refracting, toward the front side, light emitted from the light emitting element and directly reaching the second annular surface, and
	the third annular surface is disposed so that light emitted from the light emitting element and not incident on the incidence surface does not directly reach the third annular surface.

Allowance
Claims 1-3, 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art fails to show or fairly suggest in combination all of the features of claim 10 and further including the third annular surface being a flat surface disposed so that in a direction along the central axis a distance of an inner end of the third annular surface from the back surface being the same as a distance of an outer end of the third annular surface from the back surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIE A BANNAN/Primary Examiner, Art Unit 2875